Citation Nr: 1547778	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  08-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left foot disability, other than peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was most recently before the Board in April 2015 after it was remanded by the United States Court of Appeals for Veterans Claims (Court).  At that time, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development in accordance with the Court's directives.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left foot disability, other than peripheral neuropathy of the left lower extremity, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's current low back disability is the result of an in-service injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a claimant engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3 304(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In an August 2006 letter, the Veteran's private physician, J.E., M.D., reported that the Veteran had been diagnosed as having osteoarthritis of the lumbar spine.  This diagnosis was confirmed by the most recent VA examination in September 2015.  Therefore, there is a current low back disability.

The Veteran contends his low back disability is due to extended periods of time crawling through tunnels on his knees with his back arched during his service in the Republic of Vietnam, as well as several "bad landings" in low altitude parachute jumps with equipment in excess of ninety pounds.  

The Veteran served in an airborne unit and received the Parachute Badge.  He engaged in combat, as evidenced by his receipt of the Purple Heart Medal, and Combat Infantryman Badge.  His statements are accepted as sufficient proof of an in-service injury because they are consistent with the circumstances, conditions, or hardships of his combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3 304(d).  Thus, the only issue that remains is whether there is a nexus between the in-service injury and the current disability.

In the August 2006 letter, the Veteran's treating physician at the VA Medical Center in Durham, North Carolina, stated it was likely the degenerative changes in the Veteran's low back were the result of his service, based upon his duties in service.  This opinion is consistent with the opinion of a July 2005 VA examiner who indicated "bad parachuting jumps" can result in sprain and strain to the spine, leading to predisposition for degenerative changes.

The Board acknowledges a September 2015 VA opinion obtained pursuant to the most recent remand in April 2015 indicating it was less likely than not that the Veteran's current low back disability was the result of service.  The September 2015 examiner relied heavily on the fact that the first MRI imaging of degenerative changes of the Veteran's lumbar spine was obtained in 2010.  However, the Board finds the probative value of this opinion diminished because the examiner did not discuss the Veteran's competent reports of and treatment for low back pain for several years prior to the first imaging study in 2010.  The examiner also did not adequately address previous VA opinion that indicates bad parachuting jumps can result in predisposition for degenerative changes in the spine as directed in the prior remand.  Similarly, a June 2012 failed to consider the Veteran's reports of an in-service injury, for which he is entitled to the combat presumption.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3 304(d).

Ultimately, the evidence is in relative equipoise as to whether the Veteran's current low back disability is the result of his active service.  Reasonable doubt must be resolved in the Veteran's favor, and entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is granted.

REMAND

In April 2015, the Board remanded the issue of entitlement to service connection for a left foot disability, other than peripheral neuropathy of the left lower extremity, for a VA opinion addressing whether it is at least as likely as not that the Veteran's currently diagnosed left great toe arthritis is the result of his service.  A September 2015 examiner confirmed the Veteran has degenerative arthritis of the great left toe, but did not provide the required nexus opinion.  Therefore, there has not been substantial compliance with the Board's prior directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The September 2015 examiner deemed a nexus opinion unnecessary, explaining the Veteran's left great toe arthritis was asymptomatic with the complaints of left foot pain attributed to neuropathy of the lower extremities.  Service connection, however, may be established for arthritis of the left great toe even if it does not result in pain or limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Factors such as pain and limitation of motion are relevant with respect to evaluation of the disability, but a nexus opinion with respect to arthritis is necessary to make an informed decision with respect to service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new examination, if feasible, with an examiner other than the examiner who provided the September 2015 opinion, to determine whether it is at least as likely as not that the Veteran's currently diagnosed left great toe arthritis is the result of an in-service injury or disease.  The selected examiner must provide a nexus opinion regarding left great toe arthritis regardless of whether or not he or she attributes the Veteran's currently reported symptomatology to the condition.

The examiner must (a) specifically acknowledge and comment on the Veteran's reports of his duties in service (and presume such reports to be accurate), to include jumping out of airplanes and helicopters and crawling through underground enemy tunnels for considerable periods of time, and (b) specifically consider and discuss the February 2005 statement of VA podiatrist that indicates the Veteran's arthritic toe condition may have been brought on by stooping and usage in an unusual manner.

The examiner must provide reasons for any opinions.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate whether the inability to provide the opinion is due to the limits of the examiner's knowledge; the limits of medical knowledge in general; or whether there is specific evidence, which if obtained, would permit the opinion to be provided.

The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


